Citation Nr: 1414562	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1971.

This matter comes to the Board of Veterans' (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2012, the Veteran's representative submitted additional evidence on behalf of the Veteran in support of his appeal and waived jurisdictional review of the evidence by the Agency of Original Jurisdiction in the first instance.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In a June 2008 Board decision, the Board denied entitlement to service connection for residuals of a right knee disability.  It was held that the weight of evidence was against a finding that the Veteran had a current right knee disability that was related to a right knee injury in service or had right knee arthritis within one year of service.  This decision was affirmed by the United States Court of Appeals for Veterans Claims in March 2010.  

2.  The evidence added to the record since the June 2008 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for service connection for a right knee disability, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.

3.  In a March 2006 rating decision, the RO denied service connection for an unspecified mental disability.  It was held that the evidence did not show an inservice psychiatric disability nor was there evidence of a postservice psychiatric disability related to service.  The Veteran did not perfect an appeal with respect to that decision.

4.  The evidence added to the record since the March 2006 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a psychiatric disability, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.

5.  A left knee disability was first manifested years after service and is unrelated to service.

6.  The Veteran does not have a right ankle disability attributable to service.

7.  A right hip disability, diagnosed as degenerative joint disease, was first manifested years after service and is unrelated to service.

8.  A left hip disability, diagnosed as degenerative joint disease, was first manifested years after service and is unrelated to service.


CONCLUSIONS OF LAW

1.  New and material evidence was not received since the final June 2008 Board decision; thus, the service connection claim for a right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence was not received since the final March 2006 rating decision; thus, the service connection claim for a psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A left knee disability was not incurred in or aggravated by service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A right ankle disability was not incurred in or aggravated by service, and arthritis of the right ankle may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A right hip disability was not incurred in or aggravated by service, and arthritis of the right hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A left hip disability was not incurred in or aggravated by service, and arthritis of the left hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009, March 2010 and April 2010 of the information and evidence needed to substantiate and complete a claim for service connection for the disabilities being claimed to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  He was also informed in these letters as to what qualifies as new and material evidence with respect to his application to reopen claims for service connection for a right knee disability and a psychiatric disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims including VA treatment records and SSA records, and he was afforded a VA examination with respect to his service connection claim for a right ankle disability.  While he was not afforded VA examinations with respect to the left knee or hips, an examination is not needed for these claims because, as is explained in the discussion below, there is no probative evidence indicating that these claimed disabilities may be related to service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  Lastly, the appellant was provided with the opportunity to testify at a Board hearing which took place via video conference in February 2012.  A transcript of the hearing is of record.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

II.  Factual Background

The Veteran's service treatment records include an April 1971 right ankle x-ray report noting a provisional diagnosis of a sprained ankle.  The x-ray report also notes a questionable fracture of the fibula as well as a recommendation for a follow up.  Service treatment records contain a medical entry in June 1971 showing that the Veteran presented for a psychiatric evaluation at the request of his Acting Commanding Officer due to attitude and behavioral problems.  His Acting Commanding Officer estimated that the Veteran was a much greater liability than asset to the service.  Mental status findings revealed that his behavior, level of alertness, level of orientation, mood, thinking process, thought content and memory were all normal.  The examiner concluded that there was no suggestion of psychiatric disease and no need for further psychiatric evaluation.  He found that the Veteran met the retention standards prescribed in Chapter 3, AR 40-501.  The Veteran's August 1971 separation examination report shows a normal clinical evaluation of the lower extremities and feet and a normal psychiatric evaluation.  The Veteran reported at that time that he was in good health.  He denied on an August 1971 Report of Medical History having swollen or painful joints, a tricked or locked knee or foot trouble.  He also denied having depression or excessive worry.  

VA outpatient records show that the Veteran was seen in the emergency room in October 2004 complaining of a sore right leg.  He reported that he had had problems since service in 1970 and that the condition started worsening three months earlier.  

The Veteran reported when filing his initial claim for compensation benefits in October 2004 that he injured his leg in service when he got it caught in a pallet and twisted it.  He said he was going to have to have surgery.  

A January 2005 VA outpatient record notes that the Veteran had right knee pain from an "old injury".  He was assessed as having right knee arthralgia and was given a knee support.

In February 2005, the RO denied service connection for a right leg/knee injury on the basis of no evidence of a right leg/knee injury in service and no link between a postservice diagnosis of right knee pain with arthritis and service.

A private operative report in May 2005 shows that the Veteran was experiencing increasing pain in his right knee despite conservative efforts.  It also shows that he was found to have, by way of a magnetic imaging resonance (MRI) scan, a posterior horn medial meniscus tear.  He underwent right knee arthroscopy, partial medial and lateral meniscectomies.  

The Veteran reported in a September 2005 statement that the medic in service may have mistakenly written ankle instead of knee.  He also said that he was "doped up" in service and did not realize for many years that he had the mental disease of addiction.  

In March 2006, the RO denied service connection for an unspecified mental illness on the basis of no evidence of such disability in or post service.  

In a March 2006 Notice of Disagreement, the Veteran said that he knows that he injured his knee in service and that it is the Army's fault if the medic mistakenly wrote down ankle instead of knee.

In May 2006, the RO received a VA outpatient record showing that an x-ray of the Veteran's right knee was taken in October 2004 due to right knee pain.  Results revealed slight degenerative joint disease at the patella.  Also in May 2006, the RO received a February 2006 VA orthopedic consult record containing the Veteran's report of right knee pain for years which had recently worsened. 

The Veteran testified before the Board in July 2006 that he injured his right knee/leg when he got his foot caught in a pallet and twisted it.  He said he was in Germany at the time and was prescribed bedrest for a few days and medication.  He said he's had problems ever since.  He said he had microscopic surgery to correct the injury, but it was not properly corrected.  He asserted that he was "100 percent sure" that it was his knee and not his ankle that he injured.  He said he has always had a problem with his right knee since service, but that it was never to the point of excruciating pain until a couple of years earlier when he had surgery.  He said that was when he sought medical attention.  

VA treatment records received in December 2009 show that the Veteran complained of right knee pain in November 2005 and requested an orthopedic evaluation.  He was assessed as having right knee arthralgia from degenerative joint disease.  He also complained of foot pain and was assessed as having possible plantar fasciitis.

VA outpatient records received in March 2010 show that left hip x-rays were taken in May 2008 revealing mild left hip joint space narrowing.  Left knee x-rays taken in March 2009 showed no acute process.  They also show that the Veteran was hospitalized for two days in June 2009 due to substance abuse and a drug induced mood disorder.

The Veteran complained at a VA examination in May 2010 of intermittent lateral right ankle pain aggravated by prolonged standing and walking as well as weather changes.  He also reported ankle swelling and instability.  The examiner noted that a right ankle x-ray in October 2009 was normal and he diagnosed the Veteran as having right ankle sprain.  He said that the Veteran's ankle pain resumed approximately eight years earlier and he could find no definite connection between his current right ankle complaints and his ankle injury in service.  Accordingly, he opined that it is less likely as not that the Veteran's right ankle sprain is related to the strain that occurred in service.

The Veteran asserted on VA Form 21-4142, dated in May 2010, that he injured his ankle/knee/hip/leg in service.  He also asserted that he was declared mentally unfit for service and his service records will show this.  

A VA mental health record dated and received in September 2010 notes that the Veteran currently carried a diagnosis of mood disorder.

In February 2011, the RO received voluminous VA treatment records showing treatment from October 2004 to June 2009, some of which are duplicate records already on file.  They include a January 2005 physical therapy record noting the Veteran's history of right knee problems since service as well as a present complaint of daily knee pain for three months.  He was fitted for a right knee brace at that time.  A September 2005 emergency room record shows that the Veteran presented with complaints of pain and swelling in his right knee for two weeks.  He denied recent trauma or injury.  He was assessed as having right knee pain secondary to arthritis.  Records further show that he was measured for a left knee brace in September 2005 due to knee pain.  Also in September 2005, the Veteran was seen for complaints of foot pain, left greater than right.  

Records received in February 2011 also include a September 2005 x-ray report of the left foot noting that the Veteran had a three month history of left foot pain.  He denied injury or a fall.  Results revealed no fracture or subluxation and joint spaces were well preserved.  In July 2006, the Veteran was seen as a walk-in complaining of chronic right leg pain that radiated to his hip.  In August 2006, a right knee x-ray was taken to rule out any severe degenerative joint disease changes.  Results showed mild degenerative joint disease.  The Veteran was seen in physical therapy in August 2006 and again in March 2007 with a prosthetic request for a right knee brace.  In February 2008, he presented with complaints of foot pain.  He said he had knee/foot problems related to the military and that his work as a Certified Nurse Aid (CNA) in a hospital required that he stand for long hours causing foot pain.  He was shown by x-ray in May 2008 to have mild left hip joint space narrowing.  He reported at an orthopedic consult in April 2009 that he had left knee and foot pains for several years which were getting worse.  He was assessed as having pes planus and degenerative joint disease, knee.  An emergency room note in June 2009 reflects the Veteran's report that he had been started on oxycodone for left knee problems that began four months earlier.  He also reported undergoing left knee surgery two weeks earlier.  

He presented to the emergency room (in June 2009) for substance abuse problems related to being prescribed oxycodone.  He complained depressive symptoms.  He was admitted as an inpatient for two days for polysubstance abuse and a drug induced mood disorder.  He was seen on an outpatient basis in June 2009 for chronic bilateral knee pain.  He was noted to have had a knee scope two weeks earlier.  He was assessed as having internal derangement left knee and pes planus.  A right hip x-ray performed in October 2009 revealed minimal right hip degenerative joint disease.  A right ankle x-ray performed at the same time revealed no acute fractures or dislocations.  A mental health note in October 2009 states that the Veteran carried a diagnosis of mood disorder.

Also in February 2011, the RO received a determination from the Social Security Administration (SSA), along with the underlying medical records, finding the Veteran disabled as August 2009 due to a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of blindness and low vision.  The medical records include a February 2009 private office note reflecting the Veteran's complaint of left knee discomfort and pain.  He reported a history of jogging 40 minutes a day for years and said that the knee became painful three weeks earlier.  He further said that he had been seen in the emergency room, but that the pain had not improved.  He was assessed as having a torn meniscus.  An April 2009 VA orthopedic consult report shows left knee and foot pain for several years that was getting worse.  He was diagnosed as having pes planus and degenerative joint disease knee.  There is also a December 2009 private orthopedic evaluation report reflecting the Veteran's assertions of bilateral knee pain as well as right hip, bilateral ankle and foot pain.  This report additionally notes that the Veteran had a five year history of knee pain with no history of injury.  A Physical Residual Functional Capacity Assessment form dated in January 2010 similarly notes that the Veteran had a history of knee problems for five years and underwent arthroscopic surgery on the right knee in 2005 and left knee surgery (arthroscopy; partial medial meniscectomy) in 2009.

In April 2011, the RO received VA outpatient records dated from February 2011 to April 2011.  The records indicate that the Veteran underwent total left knee replacement surgery.  

The Veteran testified in February 2012 that he was on a lot of VA prescribed psychiatric medication and had a relapse three or four years earlier that required detox treatment at a VA medical facility.  He reported that he had been told in service that he had compliance and respect issues and was mentally unfit to be in service.  He said he was presently seeing a VA psychiatric physician, but did not know what he had been diagnosed with.  In terms of his orthopedic claims, he testified that his whole leg was "messed up" in service when his foot got caught in a pallet causing him to twist his right leg.  He said he could not remember if x-rays had been taken or not.  He explained that he had been put on light duty for a while.  He added that he was not given any kind of walking cast or boot, but may have been given a cane.  He said he was also given medication and prescribed bed rest.  He said he did not really have problems with his left foot and ankle, and it was mostly his right leg.  He explained that he thought his left leg had gotten so bad from trying to take the weight off of his right knee.  

In a statement dated in February 2012, a friend of the Veteran said that he and the Veteran had played basketball together since before service.  He said that while playing together after service he noticed that the Veteran could not turn or move like he used to and the Veteran told him that he had hurt his right leg in service.  

In another statement dated in February 2012, the Veteran's stepdaughter said that she has known the Veteran for the last 15 years and that he has always had problems with his lower body.  She added that he had invested in many types of braces to remain active.

The RO received a medical form signed by a private physician in February 2012 and dated in January 2012.  On this form the physician stated that he was not aware that the Veteran had served in the military and that it was at least as likely as not that "..the diagnosis [was] secondary to a current diagnosed illness, injury or disease that is directly related to the [Veteran's] military service[.]"  This form does not include any medical diagnoses, either primary or secondary.

III.  Analysis

A.  Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions in 38 C.F.R. § 3.303(b) apply only to listed chronic conditions in 38 C.F.R. § 3.309.).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  38 C.F.R. § 3.310.  

B.  Applications to Reopen Claims for Service Connection for a Right Knee Disability and a Psychiatric Disability

Right Knee Disability

In this case, the RO initially denied service connection for a right knee disability in February 2005.  The Board continued the denial in a March 2007 decision and the Court of Appeals for Veterans Claims (Court) granted a joint motion in February 2008 vacating this decision.  See Court Order dated in February 2008.  The Board again denied the claim in June 2008, and the Court of affirmed the Board's June 2008 denial in March 2010.  The basis of the denial was that the evidence weighed against a chronic right knee disability since service or any link to service or arthritis within one year of service.  This decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the Board's June 2008 denial, the record included service treatment records showing that the Veteran had a right ankle sprain with a questionable fracture of the fibula.  They also show that he had a normal clinical evaluation of the lower extremities at his separation physical in August 1971, and that he denied having a trick or locked knee or swollen or painful joints on an August 1971 Report of Medical History.  In addition, they show that he sought treatment around 2004 for a painful right leg/knee and reported having right leg problems since service.  The evidence included the Veteran's assertions, including his hearing testimony, that his inservice injury was mistakenly recorded as a right ankle injury instead of a right knee injury.  In addition, VA outpatient records show that right knee x-rays performed in October 2004 showed slight degenerative joint disease, and that a right knee arthroscopy and partial medial and lateral meniscectomies were performed in May 2005.

Evidence received after June 2008 consists of voluminous VA outpatient and records and SSA records showing continuing complaints and treatment for right knee pain.  Some records also reflect the Veteran's continuing report of having right knee problems since service.  While some of the additional evidence received since the June 2008 rating decision is new, in that it was not of record at the time of the prior final denial, it is cumulative and redundant of evidence already of record because it merely reiterates the contention that the Veteran's right knee condition was incurred in service.  As noted above, at the time of the prior denial, the Board denied entitlement to service connection for a right knee condition because the evidence weighed against a chronic right knee disability since service or any link to service or arthritis within one year of service.

Consideration has been given to the medical form signed by a private physician in January 2012 stating that "..the diagnosis [was] secondary to a current diagnosed illness, injury or disease that is directly related to the [Veteran's] military service[.]"  However, this evidence does not include any medical diagnoses, either primary or secondary, and thus cannot be considered material to the issue at hand.  Similarly, the statements from the Veteran's friend and stepdaughter attesting to his lower extremity problems after service and his report that the problems are related to service are cumulative of the evidence already on file which the Board considered in June 2008.

In sum, the evidence submitted since the last final denial does not provide additional evidence of a chronic right knee disability since service or a nexus between his postservice right knee problems and service.  Rather, the medical records submitted confirm only that he continues to experience right knee pain, and that he believes this is due to an injury incurred in service.  Similarly, his testimony regarding a right knee injury in service, and his belief that his current condition is linked to such injury, do not provide the missing nexus and are consistent with evidence on file at the time of the prior denial. 

Thus, because the Veteran has not presented new and material evidence with which to reopen his service connection claim for a right knee disability, his application to reopen this claim is denied.  In as much as the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychiatric Disability

In March 2006, the RO denied service connection for an unspecified mental illness.  Although the Veteran initiated an appeal by filing a notice of disagreement in March 2006, he did not perfect an appeal by filing a substantive appeal.  See 38 C.F.R. §§ 20.200; 20.204.  Therefore, the March 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Subsequently, in June 2013, the RO denied on the merits the Veteran's June 2011 claim for service connection for a psychiatric disability, claimed as depression secondary to his knee disabilities.  Notwithstanding the RO's merit analysis, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  See also Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability, so in turn does not obviate the need for there to be new and material evidence to reopen the claim).  

The evidence of record at the time of the March 2006 denial includes the Veteran's service treatment records.  These records show that the Veteran presented for a psychiatric evaluation in June 1971 at the request of his Commanding Officer due to attitude and behavioral problems.  Findings revealed that his behavior, level of alertness, level of orientation, mood, thinking process, thought content and memory were all normal.  The examiner concluded that there was no suggestion of psychiatric disease and no need for further psychiatric evaluation.  The Veteran's August 1971 separation examination report shows a normal psychiatric evaluation.  The Veteran denied on an August 1971 Report of Medical History having depression or excessive worry.  

The evidence also includes a statement from the Veteran, dated in September 2005, asserting that he was "doped up" in service and did not realize for many years that he had the mental illness of addiction.

Evidence received after March 2006 includes VA treatment records dated as early as 2004 noting a history of substance abuse.  They show that the Veteran had been admitted at a VA medical facility as an inpatient for two days in June 2009 for polysubstance abuse and a drug induced mood disorder.  Subsequent VA records reflect diagnoses of a mood disorder.  The evidence also includes the Veteran's February 2012 hearing testimony that he had been told in service that he had compliance and respect issues and was not mentally fit to be in service.  He also testified that he was presently seeing a psychiatrist and taking medication, but did not know what he had been diagnosed as having.  

As noted, the basis of the March 2006 denial was a lack of evidence showing an inservice or evidence of a postservice psychiatric disability related to service.  The Veteran was informed of this by way of the March 2006 rating decision and cover letter.  

While VA treatment records received after March 2006 reflect diagnoses of substance abuse and a drug induced mood disorder, diagnoses not known in March 2006, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  Here, there is no evidence of the Veteran's substance abuse as being secondary to, or a component of a service connected disability.  Thus, the evidence in this regard is not new and material.  

Similarly, the Veteran's testimony that he had been told in service that he had compliance and respect issues and was not mentally fit to be in service is essentially cumulative of what his service treatment records show.  That is, his service treatment records show that he presented for a psychiatric evaluation at the request of his Acting Commanding Officer due to attitude and behavioral problems.  His Acting Commanding Officer, in June 1971, estimated that the Veteran was a much greater liability than asset to the service.  However, findings revealed that his behavior, level of alertness, level of orientation, mood, thinking process, thought content and memory were all normal.  The examiner concluded that there was no suggestion of psychiatric disease and no need for further psychiatric evaluation.  He found that the Veteran met the retention standards prescribed in Chapter 3, AR 40-501.  Also, the Veteran had a normal psychiatric evaluation at his separation from service in August 1971.  

In sum, the evidence received following the March 2006 rating decision is cumulative and redundant of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim by failing to show a present psychiatric disability related to service.  

In as much as the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  Service Connection Claims

Initially, the Board notes the Veteran does not assert that his claimed left knee, right ankle, and right and left hip disabilities are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with respect to this matter.

The Veteran's service treatment records show that a right ankle x-ray was obtained in April 1971 with a provisional diagnosis of sprained ankle.  The x-ray report notes a questionable fracture of the fibula and contains a recommendation for a follow up.  There do not appear to be any follow up records for this injury.  Service treatment records are devoid of complaints or treatment regarding the left knee and the right and/or left hip.  His August 1971 separation examination report shows a normal clinical evaluation of the lower extremities and the Veteran denied on an August 1971 Report of Medical History having swollen or painful joints, a tricked or locked knee or foot trouble.

VA treatment records first show complaints of knee pain in September 2005 at which time he was measured for a left knee brace.  This time frame is consistent with a December 2009 private medical record and a January 2010 Physical Residual Functional Capacity Assessment form from SSA, both of which note a five year history of knee pain.  It is also consistent with the Veteran's February 2012 hearing testimony that he first sought treatment for his knee approximately eight to twelve years earlier.  Records show that since seeking treatment the Veteran has undergone left knee arthroscopy and partial medial meniscectomy in 2009, and a total left knee replacement in approximately 2011.  As for the hips, the first indications of hip problems is a May 2008 left hip x-ray report revealing mild left hip joint space narrowing and a right hip x-ray report in October 2009 revealing minimal right hip degenerative joint disease.  

In considering this claim under 38 C.F.R. § 3.303(b) for evidence of a chronic left knee or right and/or hip disability in service or continuity of symptomatology after service, this has not been shown by the evidence of record.  As noted, the Veteran is not shown to have had a left knee or a right and/ or left hip disability in service.  Postservice medical evidence of such disabilities, namely degenerative joint disease, is not noted until decades after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Regarding the right ankle, the Veteran was shown to have a provisional diagnosis of right ankle sprain in service with a question of a fractured fibula.  Findings at separation were unremarkable and references to the right ankle are not shown again until many years after service.  More specifically, a right ankle x-ray was performed in October 2009 and was unremarkable, and the Veteran was diagnosed by a VA examiner in May 2010 as having a right ankle sprain.  See Maxson, supra.  Moreover, the only probative evidence that addresses a possible relationship between the Veteran's inservice and postservice ankle complaints militates against the claim.  In this regard, a VA examiner in May 2010 opined that it was less likely as not that the Veteran's right ankle sprain is related to the strain in service.  He noted that he could find no definite connection between right ankle pain that he said resumed approximately eight years earlier and the ankle injury in service.

The Board acknowledges the Veteran's assertions that he injured his whole right leg in service, to include his ankle and hip, when his foot got caught in a pallet and he twisted it, and has had problems ever since.  See Board hearing testimony transcript dated in February 2012, page 21.  While he is competent to give evidence about symptomatology and what he experienced in service, see Barr v. Nicholson, 21 Vet. App. 303 (2007), he has not been consistent in his statements.  In this regard, contrary to his statement above regarding injuring his whole right leg in service to include his knee and ankle, he asserted at a Board hearing in July 2006 that he was "100 percent sure it was [his] knee that [he] injured in the Army, not [his] ankle".  He similarly reported in a March 2006 notice of disagreement that he knew that he injured his knee in service and that the medic must have made a mistake when he reported an ankle injury.  Due to these inconsistencies, the Board does not find the Veteran's assertions in this regard to be credible.  As for his claimed left lower extremity disabilities involving the left knee and left hip, the Veteran attributes this to having to take weight off of his right lower extremity over the years.  See February 2012 Board hearing testimony transcript, page 26.  However, as he is not service connected for a right lower extremity condition, this theory of service connection cannot stand.  38 C.F.R. § 3.310.

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for left knee, right ankle and right and left hip disabilities have not been met.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a right knee disability is denied.  

New and material evidence not having been received, the application to reopen a claim for service connection for a psychiatric disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


